COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Hanover Insurance Company

Appellate case number:   01-13-01066-CV

Trial court case number: 2013-68755

Trial court:             152nd District Court of Harris County

        On December 13, 2013, Relator Hanover Insurance Company filed its Petition for Writ of
Mandamus and Motion for Emergency Relief and Stay Pending Mandamus. The Motion for
Emergency Relief is GRANTED, in part. The trial court’s order of December 6, 2013 entitled
“Order on Petitioner Key Access Institute LLC’s Verified Petition to Take Deposition Before
Suit” is STAYED pending further order of this court.
       The Court requests a response to the petition. Any such response should be filed by
January 3, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: December 13, 2013